DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on 15 March 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa (US 2012/0087041).
Ohsawa (US 2012/0087041) teaches a flexure assembly (FIG. 2, for instance) comprising a gimbal portion (4) including a first surface (facing outward in FIG. 2) and a .

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takikawa et al. (US 2014/0022670).
With respect to claims 1-9, Takikawa et al. (US 2014/0022670) teach a flexure assembly (FIGS. 4-7, for instance) comprising a gimbal portion (22) configured to receive a slider (11), the gimbal portion includes a first surface (FIG. 6) and a second surface (FIG. 7) which is opposite to the first surface, the gimbal portion is configured to receive the slider on the second surface (as shown in FIGS. 4 and 7, for instance); a pair of microactuator elements (31 and 32), each of the pair of microactuator elements are disposed on the second surface on a respective side of the slider (as shown in FIG. 4, for instance) and includes a first end portion (31a/32a) and a second end portion (31b/32b), and the microactuator elements are mounted to the second surface (as shown in FIGS. 4 and 7, for instance); a tongue (90) of the gimbal portion on which the slider is mounted; a proximate pair of first supporting portions (70 and 71) and a distal pair of second supporting portions (72 and 73) of the gimbal portion, to which a pair of end portions (includes 51a and 52a, for instance) are individually secured to the tongue; as per claim 1]; wherein the conductive circuit portion includes a conductor (includes 61, 62 and/or 87, see FIGS. 8 and 9, for instance) connected to an element (28, see FIG. 4, for instance) of the slider (see paragraph [0044], for instance) [as per claim 2]; wherein the conductor connects to electrodes (81 and 82, see FIG. 9) of the pair of microactuator elements (as shown in FIGS. 7 and 9, for instance) [as per claim 3]; wherein the proximate pair of first supporting portions are individually secured and supported by the first stationary part (as shown in FIG. 6, for instance) [as per claim 4]; wherein the distal pair of second supporting portions are individually secured and supported by a second stationary part (92) [as per claim 5]; wherein the pair of end portions are U-shaped (as shown in FIGS. 4-7, for instance) [as per claim 6]; wherein the tongue includes a fixed first tongue portion (91), and a movable second tongue portion (92) [as per claim 7]; wherein the tongue further includes a first hinge portion (93) formed between the fixed first tongue portion and the moveable second tongue portion (as shown in FIG. 5, for instance) [as per claim 8]; and wherein the first surface faces a load beam (21), and the slider, the microactuator elements, and the conductive circuit portion are all disposed on the second surface (as shown in FIG. 4, for instance) [as per claim 9].
With respect to claims 10-18, Takikawa et al. (US 2014/0022670) teach a disk drive suspension (FIGS. 4-7, for instance) comprising a load beam (21); and a flexure as per claim 10]; wherein the conductive circuit portion includes a conductor (includes 61, 62 and/or 87, see FIGS. 8 and 9, for instance) connected to an element (28, see FIG. 4, for instance) of the slider (see paragraph [0044], for instance) [as per claim 11]; wherein the conductor connects to electrodes (81 and 82, see FIG. 9) of the pair of microactuator elements (as shown in FIGS. 7 and 9, for instance) [as per claim 12]; wherein the first surface faces the load beam, and the slider, the as per claim 13]; wherein the proximate pair of first supporting portions are individually secured and supported by the first stationary part (as shown in FIG. 6, for instance) [as per claim 14]; wherein the distal pair of second supporting portions are individually secured and supported by a second stationary part (92) [as per claim 15]; wherein the pair of end portions are U-shaped (as shown in FIGS. 4-7, for instance) [as per claim 16]; wherein the tongue includes a fixed first tongue portion (91), and a movable second tongue portion (92) [as per claim 17]; and wherein the tongue further includes a first hinge portion (93) formed between the fixed first tongue portion and the movable second tongue portion (as shown in FIG. 5, for instance) [as per claim 18].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Higuchi et al. (US 2014/0160599), Tao et al. (US 2014/0168813), Hishiki (US 2015/0138739), Fujimura (US 2015/0187377), and Sakakura et al. (US 2016/0035968), which each individually teaches a flexure assembly with a conductive circuit portion unsupported from a stationary part and beyond a proximate pair of supporting portions.

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688